  Case 2:16-cr-00569-MCA Document 57 Filed 09/15/21 Page 1 of 1 PageID: 125




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   :    Hon. Madeline Cox Arleo
                                           :
      v.                                   :    Crim. Nos. 14-220
                                           :               16-569
AARON TERRELL                              :
                                           :
                                           :


      The criminal charges against defendant Aaron Terrell under Criminal

Numbers 14-220 and 16-569 were superseded into the prosecution captioned

United States v. Aaron Terrell, Criminal Number 17-419 (the “Superseding

Prosecution”). Terrell was sentenced in the Superseding Prosecution on August

16, 2021. On the Government’s motion, pursuant to the plea agreement

between the parties filed in the Superseding Prosecution, it is therefore:

      ORDERED that the criminal charges against Terrell under Criminal

Numbers 14-220 and 16-569 are dismissed.



                                         ___________________________________
    9/15/21
                                         HONORABLE MADELINE COX ARLEO
                                         UNITED STATES DISTRICT JUDGE
